                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      :       CASE NO: 1:18CR464
                                               :
       Plaintiff,                              :
                                               :       JUDGE JAMES S. GWIN
vs.                                            :
                                               :
CESAR VELOZ-ALONSO,                            :       MOTION FOR BOND PENDING
                                               :       SENTENCING
       Defendant.                              :

       Mr. Veloz-Alonso requests that the Court release him on bond pending sentencing. There is

no presumption that the Court detain him, and he is not a flight risk or danger to the community.

Although he has an ICE detainer, the Bail Reform Act governs his release during criminal

proceedings, not the Immigration & Nationality Act.

       First, there is no presumption that the Court detain Mr. Veloz-Alonso. “The default position

of the law . . . is that a defendant should be released pending trial.” United States v. Stone, 608 F.3d

939, 945 (6th Cir. 2010). That default changes after a guilty plea, but not for “a person for whom

the applicable guideline promulgated pursuant to 28 U.S.C. 994 does not recommend a term of

imprisonment.” 18 U.S.C. § 3143(a)(1). Mr. Veloz-Alonso’s advisory guidelines range, which falls

in Zone A, does not recommend a prison term. See U.S. SENTENCING GUIDELINE § 5C1.1(b) (“If

the applicable guideline range is in Zone A of the Sentencing Table, a sentence of imprisonment is

not required[.]”). Thus, the default position is that the Court release Mr. Veloz-Alonso pending

sentencing. See 18 U.S.C. § 3142(b).

       Second, applying the usual standards for release under the Bail Reform Act, Mr. Veloz-

Alonso is not a flight risk or a danger to the community. He has no criminal history. His wife and
three children, who are U.S. citizens, live in this district. See R. 8-1 at 54, Veloz-Alonso Letter. He

has worked for Heinz Construction for 13 years. R 8-1 at 43, Heinz Letter. He lives in a house in

Painesville, a house that he renovated into a home for his family. R. 8-1 at 44, Heinz Letter; R 8-1

at 45, Padilla Letter. His friends, neighbors, and employer have written several letters attesting to

his character, conduct, and ties to the community. See R 8-1 at 42-47.

       And the Bail Reform Act governs these proceedings, not the Immigration & Nationality

Act. “[T]he Government has to make a choice when it is dealing with a removable alien criminal

defendant. It can forego prosecution, and detain and then remove the person through normal

immigration proceedings, or it can prosecute the person.” United States v. Galitsa, No. 17-CR-324,

2017 U.S. Dist. LEXIS 185550, *13 (S.D.N.Y. Jul. 28, 2017), attached at Exhibit A. “If the

Government chooses to prosecute, then it must proceed in accordance with all rules that govern

criminal prosecutions. First and foremost among those rules is the Bail Reform Act.” Id. at *13-14.

The government chose to prosecute Mr. Veloz-Alonso, and the Bail Reform Act therefore governs

his release. “Because the government has chosen to pursue criminal charges against this defendant

before this Court, this Court’s authority to set him free under the BRA supplants the government’s

ability to detain him under the INA.” United States v. Vasquez-Benitez, No. 18-275, 2018 U.S. Dist.

LEXIS 165405 (D.D.C. Sep. 26, 2018), attached at Exhibit B; see also United States v. Trujillo-

Alvarez, 900 F. Supp. 2d 1167, 1179 (D. Or. 2012) (“What neither ICE nor any other part of the

Executive Branch may do, however, is hold someone in detention for the purpose of securing his

appearance at a criminal trial without satisfying the requirements of the [Bail Reform Act].”);

Galitsa, 2017 U.S. Dist. LEXIS 185550 at *13 (“[T]he Government must decide whether to

continue the criminal case – and comply with the magistrate judge’s release determination – or to
proceed under the INA, dismiss this case, and remove [the defendant] from the country. What the

Government cannot do is have it both ways.”).

       Thus, the Court should release Mr. Veloz-Alonso on bond. He is not a flight risk or a danger

to the community, and because his advisory guidelines range falls in Zone A, there is a presumption

that the Court release him pending sentencing. Under the Bail Reform Act, the Court should order

him released.

                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar No.: 0051928

                                             /s/ Carlos Warner
                                             CARLOS WARNER
                                             Assistant Federal Public Defender
                                             Ohio Bar No.: 0068736
                                             Akron Centre Plaza
                                             50 S. Main St., Suite 700
                                             Akron, OH 44308
                                             Phone: (330) 375-5739 Fax: (330) 375-5738
                                             E-Mail: carlos_warner@fd.org
                                   CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2018 a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by regular

U.S. Mail. Parties may access this filing through the Court’s system.




                                               /s/ Carlos Warner
                                               CARLOS WARNER
                                               Assistant Federal Public Defender
